DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/29/2020, 11/03/2020 and 06/10/2021 are in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation "the blur correction amount calculator" in lines 22-23. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a blur amount calculator that calculates a blur amount” in line 12. Claim 1 further recites “the blur amount calculated by the blur correction amount calculator” in lines 22-23. It is unclear if the blur amount is calculated by the blur amount calculator or the blur correction amount calculator or if the blur amounts are different blur amounts.
Claims 2-13 are rejected as being dependent on claim 1.

Claim 13 recites “the imaging optical system” in line 1. It is unclear if this is referring to “an imaging optical system” in claim 1, line 14 or if it is referring to “an imaging optical system” in claim 1, line 18.

Claim 14 recites “an imaging optical system” in lines 15-16. It is unclear if the is the same “image optical system” recited in claim 14, line 14, or if it is a different imaging optical system.

Claim 15 recites “an imaging optical system” in lines 19-20. It is unclear if the is the same “image optical system” recited in claim 15, line 18, or if it is a different imaging optical system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2017/0285365 A1) Shimaji et al. (US 2019/0360802 A1) in further view of Shiratori (US 2007/0003262 A1).

Regarding claim 1, Wada teaches an imaging device (Wada, Figs. 1-2 and 7) comprising: 
an imaging device main body (Wada, Fig. 1);
an angular velocity detector that detects an angular velocity of the imaging device main body (Wada, Fig. 7, angular velocity detection unit 31, Paragraph 0077); 
a posture detector that detects a posture of the imaging device main body (Wada, Fig. 7, acceleration detection unit 20, Paragraphs 0072 and 0077-0079); and 

an image sensor (Wada, Fig. 2, Imaging Element 3, Paragraph 0040) that, in a case where an imaging optical system (Wada, Fig. 2, imaging optical system 2, Paragraph 0038) is attached to the imaging device main body, receives light passing through the imaging optical system to capture an image (Wada, Fig. 2); 
a second blur corrector that, in a case where an imaging optical system including a blur correction lens (Wada, Fig. 2, movable lens 2a , Paragraph 0038) is attached to the imaging device main body, corrects blurring by moving the blur correction lens (Wada, Fig. 2, Paragraph 0038 and 0048); and 
a blur correction controller that controls driving of the second blur corrector according to the blur amount calculated by the blur correction amount calculator device (Wada, Wada, Fig. 2, correction driving unit 21, Paragraph 0048, Fig. 7, shake correction control unit 34, Paragraph 0090).
However, Wada does not teach a posture detector that detects a posture of the imaging device with respect to an Earth's rotation axis; a rotation angular velocity component calculator that calculates an Earth's rotation angular velocity component based on the posture of the imaging device main body detected by the posture detector; a subtractor that subtracts the rotation angular velocity component calculated by the rotation angular velocity component calculator from an output of the angular velocity detector; the blur amount calculator that calculates a blur amount of the imaging device main body based on an output of the subtractor; a first blur corrector that corrects 
In reference to Shimaji et al. (hereafter referred as Shimaji), Shimaji teaches 
an angular velocity detector that detects an angular velocity (Shimaji, Fig. 18, angular velocity sensor 14, Paragraph 0110); 
a posture detector that detects a posture of a device main body with respect to an Earth's rotation axis (Shimaji, Fig. 1, Paragraph 0052); 
a rotation angular velocity component calculator that calculates an Earth's rotation angular velocity component based on the posture of the device main body detected by the posture detector (Shimaji, Paragraphs 0052-0054); 
a subtractor that subtracts the rotation angular velocity component calculated by the rotation angular velocity component calculator from an output of the angular velocity detector (Shimaji, Paragraphs 0052-0054).
These arts are analogous since they are both related to determining measurements according to angular velocity and acceleration sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Wada with the method of subtracting an angular velocity component of the Earth as seen in Shimaji before calculating the blur amount to correct for errors of the angular velocity data and provide detection results with high accuracy (Shimaji, Paragraph 0006). That is, to calculate the blur amount of the imaging device main body based on an output of the subtractor since the output of the subtractor corrects for errors of the angular velocity data.

In reference to Shiratori, Shiratori teaches an image sensor (Shiratori, Fig. 1, imaging device 202) that, in a case where an imaging optical system (Shiratori, Fig. 1, photo lens 100) is attached to the imaging device main body (Shiratori, Paragraph 0253), receives light passing through the imaging optical system to capture an image (Shiratori, Paragraphs 0048-0049); 
a first blur corrector that corrects blurring by moving the image sensor (Shiratori, Fig. 1, imaging device shift mechanism 207, Paragraph 0050); 
a second blur corrector that, in a case where an imaging optical system including a blur correction lens (Shiratori, Fig. 1, correction lens 101c, Paragraph 0043) is attached to the imaging device main body, corrects blurring by moving the blur correction lens (Shiratori, Fig. 1, correction lens shift mechanism 103, Paragraph 0046); and 
a blur correction controller that controls driving of at least one of the first blur corrector calculator (Shiratori, Fig. 1, System Controller 204 and actuator drive circuit 208, Paragraph 0059) and the second blur corrector according to the blur amount calculated by the blur correction amount calculator (Shiratori, Fig. 1, lens control computer 106, Paragraph 0047).
These arts are analogous since they are both related to cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
Claims 14 and 15 are rejected for the same reasons as claim 1.

Regarding claim 13, the combination of Wada, Shimaji and Shiratori teaches the imaging device according to claim 1 (see claim 1 analysis), wherein the imaging optical system includes a lens device attachable and detachable to and from the imaging device main body (Shiratori, Fig. 1, Paragraph 0003 and 0253).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WESLEY J CHIU/           Examiner, Art Unit 2698         


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698